Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Action
Below, find an action on the merits supplemental to the previous Office action, mailed April 14, 2022, for U.S. application 16/680,344. The present Office action revises the objections set forth within the Drawings section of the April 14, 2022 Office action. The present Office action supersedes the Office action of April 14, 2022. The shortened statutory period for response is set to expire THREE MONTHS from the mailing date of this Office action.

Drawings
The replacement drawing sheets received on January 03, 2022 have been entered.
However,
1)	The drawings are objected to under 37 CFR § 1.84(u)(1) because the drawing views are not appropriately presented. Each of Figures 1H, 1I, 1L, 1M, 1Q, 1R, 5A, 7, 11E, 15, 25D, 25E, 25F, 25G, 25J, 25K, 33A, 34K, 34L, 34M, 39, 40, 51A and 51B of the drawings appears to set forth multiple drawing views. As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."
2)	The drawings are objected to under 37 CFR § 1.84(h)(1), 37 CFR § 1.84(h)(3) and 37 CFR § 1.84(h)(5) because the drawing views are not appropriately bracketed, identified and/or separated. Each of Figures 1H, 1I, 1L, 1M, 1Q, 1R, 5A, 7, 11E 15, 25D, 25E, 25F, 25G, 25J, 25K, 33A, 34K, 34L, 34M, 39, 40, 51A and 51B of the drawings appears to set forth multiple drawing views or multiple sectional views or multiple modified views. As per 37 CFR § 1.84(h)(1):
Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

As per 37 CFR § 1.84(h)(3):
The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. 

As per 37 CFR § 1.84(h)(5):
 Modified forms of construction must be shown in separate views.

3)	The drawings are objected to under 37 CFR § 1.84(i)(1) because the drawing Figures 1H, 1I, 1L, 1M, 1Q, 1R, 5A, 7, 11E, 15, 25D, 25E, 25F, 25G, 25J, 25K, 33A, 34K, 34L, 34M, 39, 40, 51A and 51B present views that are placed within the outline of another view. As per 37 CFR § 1.84(i)(1):
One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position.

4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 128a, 128b, 120a, 120b, 132a, 132b, 2508a, 2508b, 2514a, 2514b, 2516a, 2516b, 2518a, 2518b, 3422a, 3422b, 3424a, 3424b, 3426a, 3426b.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable, (claim 1). 
The specification does not appear clear and complete as to how an inner rail of the filler assembly is laterally adjustable, (claim 2).
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “arcuate cut lumber”, (claim 3).
The specification does not appear to have originally disclosed the laterally adjustable filler assembly comprises two filler side rails and arcuate cut lumber particularly, arcuate cut lumber, (claim 3).
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “straight lumber”, (claim 4).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-4 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a laterally adjustable filler assembly” as recited within line 4 of claim 1. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable. 
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a laterally adjustable inner rail” as recited within line 2 of claim 2. The specification does not appear clear and complete as to how an inner rail of the filler assembly is laterally adjustable.
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly comprises two filler side rails and arcuate cut lumber” as recited within lines 1-2 of claim 3. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “arcuate cut lumber”.
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly comprises two filler side rails and straight lumber” as recited within lines 1-2 of claim 4. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “radius cut lumber”, (claim 3). The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “straight lumber”.
Response to Arguments against 35 USC § 112 Rejections 
Applicant’s remarks regarding the rejection of claims 1-4 under 35 U.S.C. 112 have been noted. However, the disclosure provides no explanation of how the filler assembly is laterally adjustable or how an inner rail of the filler assembly is laterally adjustable. The disclosure provides no explanation of how the filler assembly is laterally adjustable with straight lumber. The disclosure provides no explanation of how the filler assembly is laterally adjustable with arcuate lumber.  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference WO 2006/135223 to Capetillo Ponce, (Ponce).   Ponce discloses, Figs. 1-5 for example, a formwork system, comprising:
one or more formwork panels 21 or 25, each formwork panel having a panel width; and
a laterally adjustable filler assembly 21,
wherein the laterally adjustable filler assembly, the one or more formwork panels are configured to be coupled together to form a formwork assembly of the formwork system.
2. The laterally adjustable filler assembly comprises two filler side rails 2, 2 and a laterally adjustable inner rail 9.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Mathis 4,742,985.   Mathis discloses, Figs. 24-27 for example, a formwork system, comprising:
one or more formwork panels 1, (e.g., what is seen in Figs. 26 and 27), each formwork panel having a panel width; and
a laterally adjustable filler assembly, (any one of an intermediate panel 1 as seen in Fig. 27), 
wherein the laterally adjustable filler assembly and the one or more formwork panels are configured to be coupled together, (e.g., as can be seen in Fig. 24), to form a formwork assembly of the formwork system.
2. The laterally adjustable filler assembly comprises two filler side rails 43, 43 and a laterally adjustable inner rail 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mathis 4,742,985 in view of either of MAIER G PASCHAL WERK (Paschal) and Williams 3,168,772.   Paschal discloses the formwork 3 can be made of wood, (paragraph [0036] of translation – line 287) while Williams discloses the formwork 3 can be made of wood, (18’, 19’ of Fig. 17, col. 3, lines 53-54). Thus, it would have been obvious to form the panel of the Mathis adjustable filler assembly, (any one of an intermediate panel 1 as seen in Fig. 27), of wood to provide the appropriate formwork surface as necessary. The resulting adjustable filler assembly of Paschal would have two filler side rails 43, 43 and radius cut lumber 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 2006/135223 to Capetillo Ponce, (Ponce) in view of Williams 3,168,772. 
Williams discloses a formwork (Fig. 5) can be made of wood, (col. 3, lines 53-54). Therefore, to have formed the panel of the Ponce adjustable filler assembly 21 of wood so as to provide the appropriate formwork surface, would have been obvious to one having ordinary skill in the art as taught by Williams.

Response to Arguments
Applicant's arguments filed January 03, 2022 have been fully considered but they are not persuasive. The above rejection(s) involving Ponce provide a discussion of how the claim features are met by Ponce.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             

















MS
May 16 2022